DETAILED ACTION
Claims 1, 8 and 15 are amended.
Claims 1 – 20 have been examined and are pending. 
This application is a CON of 14/512,352 and 16/297,580 filed on 10/10/2014, 03/08/2019, now US Patent No. 10,270,735 and US Patent No. 10,862,856.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 – 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund et al. (hereinafter Frolund), in view of US Patent Publication No. 6,438,705 to Chao et al. (hereinafter Chao) and in view of US Patent Application Publication No. 2015/0331635 to Ben-Shaul et al. (hereinafter Shaul).

Regarding Claim 1, Frolund discloses (¶7) distributed computer systems that consists of a number of software objects that reside in a number of data centers, and it further includes:
geographically-distributed computing environment comprising, providing a component in a multi-cluster distributed system; Frolund discloses (¶2, ¶7) distributed computer systems in a wide-area network with dispersion of objects across multiple data centers that allows a system to be resilient.
in which the component is always addressable by applications via an identity of the component; Frolund discloses (¶23) that to guarantee that each object is invoked once and not duplicated, the system keeps track of duplication using standard techniques such as unique unit identifier (UUID).
Frolund does not explicitly disclose the component addressable for applications including when clusters are partitioned from one another. However, in an analogous art, Chao teaches: 
the component addressable for applications including when clusters are partitioned from one another; Chao teaches (¶Col. 13, Line 28) when the network is severed and a cluster is divided into several partitions, the cluster services addresses the nodes using their IDs and the resource group application components are individually monitored and addressable with use of Resource DLLs (¶Col. 3, Lines 29-32).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the geographically-distributed computing environment comprising, providing a single-instance component in a multi-cluster distributed system, in which the component is always addressable by applications via an identity of the component, as disclosed by Frolund, and the component addressable for applications including when clusters are partitioned from one another, as taught by Chao, for the purpose of implementing distributed data processing clustered computer system (¶Col. 1, Lines 18-20).
Frolund in view of Chao does not explicitly disclose, activated, by a runtime, from a deactivated state upon receipt of an operation for the component in the deactivated state by the multi-cluster distributed system, wherein the runtime is executed on a first cluster and the component was previously activated on a second cluster but currently remains in the deactivated state on the second cluster, and directing the runtime on the first cluster to preserve application operations of the component while the component is in the deactivated state on the second cluster, wherein the application operations comprise an operation or task for one of the applications. However, in an analogous art, Shaul teaches: 
activated, by a runtime (Shaul teaches the run-time instance transfer ¶177-¶182) from a deactivated state upon receipt of an operation for the component in the deactivated state by the multi-cluster distributed system (Shaul teaches the original local instance configuration is restored and enabled and the devices are reactivated that were disabled Fig. 16, ¶217-¶219) wherein the runtime is executed on a first cluster and the component was previously activated on a second cluster but currently remains in the deactivated state on the second cluster (Shaul teaches cloning a selected instance or computing instance on a new cluster and then cutover control of a workload to the clone at the same time the selected instance is disabled on the previous cluster, Fig. 15:1533, ¶203).
and directing the runtime on the first cluster to preserve application operations of the component while the component is in the deactivated state on the second cluster, wherein the application operations comprise an operation or task for one of the applications; Shaul teaches using the run-time (¶177-¶182) to determine the run-state of the machine and to mirror (i.e. to preserve, ¶206-¶208) application operations of the component. The run-time captures the CPU, the in-memory CPU instruction set, the memory state and register values for stateless or stateful workload, and mirrors these values to the clone of the machine on the cloud host (Fig. 15 and ¶207 – ¶208) and then reverses the instance transfers whenever needed, ¶212. This step may recur multiple times in order to synchronize the run-states and/or state variables of the machines. The last step is cutting over from the selected instance to the cloned or mirrored cloud computing instance (i.e. to activate a component from a deactivate state). This step may not occur until the run state and state variables of the computing instance are adequately mirrored by the cloud computing machine as determined by successively measuring the change in states along with the change in time between capturing a mirror. Thus, a user perceives a seamless transfer of a computing instance.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the geographically-distributed computing environment comprising, providing a component in a multi-cluster distributed system, in which the component is always addressable by applications via an identity of the component, the component addressable for applications including when clusters are partitioned from one another, as disclosed by Frolund in view of Chao, and activated, by a runtime, from a deactivated state upon receipt of an operation for the component in the deactivated state by the multi-cluster distributed system, wherein the runtime is executed on a first cluster and the component was previously activated on a second cluster but currently remains in the deactivated state on the second cluster, and directing the runtime on the first cluster to preserve application operations of the component while the component is in the deactivated state on the second cluster, wherein the application operations comprise an operation or task for one of the applications, as taught by Shaul, for the purpose of implementing a seamless transfer using run-time information for the workload which may be stateless or stateful workload (¶177 and ¶208).

Regarding Claim 2, the combination of Frolund, Chao and Shaul discloses all the elements with respect to claim 1. Further, in an analogous art, Chao teaches: 
providing another single-instance component in the multi-cluster distributed system that is only activated in a cluster when the computing environment has no clusters partitioned from one another; Chao teaches (¶Col. 13, Line 54) that when a partition heals and the computing environment has no clusters, the group Services will dissolve all resource groups components in all but one partition, and the nodes will be shut down and restarted.

Regarding Claim 3, the combination of Frolund, Chao and Shaul discloses all the elements with respect to claim 1. Further, in an analogous art, Chao teaches:
providing another single-instance component in the multi-cluster distributed system that is only activated when the cluster performing the activation is part of a cluster quorum; Chao discloses (¶Col. 13, Lines 19 – 45) that a resource group should be brought into an online state on a node within a partition if the following conditions are true: (1) the partition has majority quorum, i.e., more than half of all nodes defined in the cluster configuration database has joined the cluster and is in that partition, or (2) the partition has exactly half of the nodes as defined in the cluster configuration database and no other partitions of the same size exist, or (3) the partition has exactly half of the nodes as defined in the cluster configuration database while another partition contains the other half of the nodes and the node with the lowest ID value is in the former partition.

Regarding Claim 5, the combination of Frolund, Chao and Shaul discloses all the elements with respect to claim 1. Further, in an analogous art, Shaul teaches:
directing the runtime to preserve one or more operation requests until the component in the deactivated state is activated to an activated state; Shaul teaches using the run-time (¶177-¶182) to determine the run-state of the machine and to mirror the state (i.e. to preserve, ¶206-¶208) application operations of the component. The run-time captures the replication the CPU, the in-memory CPU instruction set, the memory state and register values, and mirroring these values to the clone of the machine on the cloud host (Fig. 15 and ¶207 – ¶208). This step may recur multiple times in order to synchronize the run-states and/or state variables of the machines. The last step is cutting over from the selected instance to the cloned or mirrored cloud computing instance (i.e. to activate a component from a deactivate state). This step may not occur until the run state and state variables of the computing instance are adequately mirrored by the cloud computing machine as determined by successively measuring the change in states along with the change in time between capturing a mirror. Thus, a user perceives a seamless transfer of a computing instance.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view of US Patent Application Publication No. 2015/0331635 to Shaul, and in view over the publication "Consistency in a Partitioned Network: A Survey", Dated: January 1984, to Davidson et al. (hereinafter Davidson).

Regarding Claim 4, the combination of Frolund, Chao and Shaul discloses all the elements with respect to claim 1. Frolund, Chao and Shaul does not explicitly disclose providing the component comprises eliminating any duplicate components when clusters that were partitioned are no longer partitioned to provide only one surviving of the component. However, in an analogous art, Davidson teaches:
wherein providing the component comprises eliminating any duplicate components when clusters that were partitioned are no longer partitioned to provide only one surviving of the component; Davidson discloses (¶Pgs. 1 and 2) that in distributed database systems it is important to maintain the correctness of data (i.e. to avoid the duplication of data components) especially during the partition failures and by using an optimistic strategy, during the reconnection (i.e. recovery from partition), the system detects inconsistencies (i.e. duplicate components) and then resolves them (¶Pgs. 13 and 14).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the geographically-distributed computing environment comprising, providing a single-instance component in a multi-cluster distributed system, in which the component is always addressable by applications via an identity of the component and the component addressable for applications including when clusters are partitioned from one another, as disclosed by Frolund in view of Chao in view of Shaul, and providing the component comprises eliminating any duplicate components when clusters that were partitioned are no longer partitioned to provide only one surviving of the component, as taught by Davidson, for the purpose of maintaining correctness of data during partition failures (¶Pg. 2).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view of US Patent Application Publication No. 2015/0331635 to Shaul, and in view of US Patent Application Publication No. 2011/0145204 to Maple et al. (hereinafter Maple).

Regarding Claim 6, the combination of Frolund, Chao and Shaul discloses all the elements with respect to claim 1. Frolund, Chao and Shaul does not explicitly disclose preventing a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, including detecting the race condition state and selecting only one winning component instance for activation. However, in an analogous art, Maple teaches:
preventing a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, including detecting the race condition state and selecting only one winning component instance for activation; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the geographically-distributed computing environment comprising, providing a single-instance component in a multi-cluster distributed system, in which the component is always addressable by applications via an identity of the component and the component addressable for applications including when clusters are partitioned from one another, as disclosed by Frolund in view of Chao in view of Shaul, and preventing a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, including detecting the race condition state and selecting only one winning component instance for activation, as taught by Maple, for the purpose of implementing prevention of conflict and transaction recovery in a multiple transaction manager system (¶Pg. 2).

Regarding Claim 7, the combination of Frolund, Chao, Shaul and Maple discloses all the elements with respect to claim 6. Further, in an analogous art, Maple teaches:
wherein preventing the race condition comprises performing a deterministic operation to select the winning component instance for activation; Maple teaches (¶52) a deterministic operation to select the winning component by requesting the ID’s of prepared transactions from the resource manager logs and proposing the use of a new type of transaction recovery indicating the intention to roll back a transaction. This assures that whichever server is the later will terminate its action without causing error in the transaction processing (Fig. 4).

Claims 8 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2002/0184553 to Frolund, in view of US Patent Publication No. 6,438,705 to Chao, in view of US Patent Application Publication No. 2011/0145204 to Maple, in view of US Patent Application Publication No. 2010/0191884 to Holenstein et al. (hereinafter Holenstein) and in view of US Patent Application Publication No. 2015/0331635 to Shaul.

Regarding Claim 8, Frolund discloses (¶7) distributed computer systems that consists of a number of software objects that reside in a number of data centers, and it further includes:
distributed computing system including a plurality of clusters; Frolund discloses (¶2, ¶7) distributed computer systems in a wide-area network with dispersion of objects across multiple data centers that allows a system to be resilient.
associate state data with each possible duplicate indicating the possibly duplicate state; Frolund discloses (¶23) a network partition may have caused the original primary object to appear to have crashed. To guarantee that each object is invoked once, it is necessary to keep track of such duplication. Frolund discloses (¶23) if a component is activated or created during crash in the partitioned cluster, it is tagged (i.e. broadcasts a special message) that conveys the suspicion.
Frolund does not explicitly disclose each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any duplicate that existed. However, in an analogous art, Chao teaches: 
each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any duplicate that existed; Chao teaches a clustered computer system 100 which is a network collection of computers and servers (Fig. 1) executing the runtime environment (¶Col. 14, Line 42), whereas the computers have one or more processors, memory, I/O facilities and operating systems (¶Col. 1 Lines 22 – 30). Chao teaches (¶Col. 13, Line 54) that when a partition heals and the computing environment has no clusters, the group Services will dissolve all resource groups components in all but one partition, and the nodes will be shut down and restarted.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the distributed computing system including a plurality of clusters, associate state data with each possible duplicate indicating the possibly duplicate state, as disclosed by Frolund, and each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any duplicate that existed, as taught by Chao, for the purpose of implementing distributed data processing clustered computer system (¶Col. 1, Lines 18-20).
Frolund in view of Chao does not explicitly disclose runtime configured to prevent race conditions in which two or more clusters are concurrently attempting to activate a component. However, in an analogous art, Maple teaches: 
runtime configured to prevent race conditions in which two or more clusters are concurrently attempting to activate a component; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs (Fig. 1: 22, 27) and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already existing for the transactions that are in-doubt (Fig. 4). 
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the distributed computing system including a plurality of clusters, associate state data with each possible duplicate indicating the possibly duplicate state and each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any duplicate that existed, as disclosed by Frolund in view of Chao, and runtime configured to prevent race conditions in which two or more clusters are concurrently attempting to activate a component, as taught by Maple, for the purpose of implementing prevention of conflict and transaction recovery in a multiple transaction manager system (¶Pg. 2).
Frolund in view of Chao in view of Maple does not explicitly disclose and the runtime further configured to allow duplicate components to exist when clusters are partitioned. However, in an analogous art, Holenstein teaches: 
and the runtime further configured to allow duplicate components to exist when clusters are partitioned; Holenstein teaches (¶1383) using Common Runtime Environment (CRE). Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, which allows both nodes to continue processing, during a network failure, without replication in split brain mode. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the distributed computing system including a plurality of clusters, associate state data with each possible duplicate indicating the possibly duplicate state and each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any duplicate that existed, and runtime configured to prevent race conditions in which two or more clusters are concurrently attempting to activate a component, as disclosed by Frolund in view of Chao in view of Maple, and the runtime further configured to allow duplicate components to exist when clusters are partitioned, as taught by Holenstein, for the purpose of implementing an automated method of replicating a locking protocol in a database environment for performing I/O operations wherein the database environment includes a plurality of databases (Holenstein, ¶14).
Frolund in view of Chao in view of Maple in view of Holenstein does not explicitly disclose component that was previously activated on a first cluster but currently remains in a deactivated state on the first cluster upon receipt of an operation for the component and to preserve application operations of the component while the component is in the deactivated state, wherein the application operations comprise an operation or task for one of the applications. However, in an analogous art, Shaul teaches: 
component that was previously activated on a first cluster but currently remains in a deactivated state on the first cluster upon receipt of an operation for the component and to preserve application operations of the component while the component is in the deactivated state, wherein the application operations comprise an operation or task for one of the applications; Shaul teaches cloning a selected instance or computing instance on a new cluster and then cutover control of a workload to the clone at the same time the selected instance is disabled on the previous cluster, Fig. 15:1533, ¶203. Shaul teaches using the run-time (¶177-¶182) to determine the run-state of the machine and to mirror (i.e. to preserve, ¶206-¶208) application operations of the component. The run-time captures the CPU, the in-memory CPU instruction set, the memory state and register values for stateless or stateful workload, and mirrors these values to the clone of the machine on the cloud host (Fig. 15 and ¶207 – ¶208) and then reverses the instance transfers whenever needed, ¶212. This step may recur multiple times in order to synchronize the run-states and/or state variables of the machines. The last step is cutting over from the selected instance to the cloned or mirrored cloud computing instance (i.e. to activate a component from a deactivate state). This step may not occur until the run state and state variables of the computing instance are adequately mirrored by the cloud computing machine as determined by successively measuring the change in states along with the change in time between capturing a mirror. Thus, a user perceives a seamless transfer of a computing instance.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the distributed computing system including a plurality of clusters, associate state data with each possible duplicate indicating the possibly duplicate state and each cluster having a runtime executing in at least one server memory on at least one processor, to evaluate the state data when clusters are no longer partitioned to remove any duplicate component to have only one component survive for any duplicate that existed, and runtime configured to prevent race conditions in which two or more clusters are concurrently attempting to activate a component, and the runtime further configured to allow duplicate components to exist when clusters are partitioned, as disclosed by Frolund in view of Chao in view of Maple in view of Holenstein, component that was previously activated on a first cluster but currently remains in a deactivated state on the first cluster upon receipt of an operation for the component and to preserve application operations of the component while the component is in the deactivated state, wherein the application operations comprise an operation or task for one of the applications, as taught by Shaul, for the purpose of implementing a seamless transfer using run-time information for the workload which may be stateless or stateful workload (¶177 and ¶208).

Regarding Claim 9, the combination of Frolund, Chao, Maple, Holenstein and Shaul discloses all the elements with respect to claim 8. Further, they disclose:
located on a first cluster while the component in the deactivated state is located on a second cluster; Shaul teaches (¶203 - ¶208) that the selected instance is located on one host cloud (first cluster) and the clone instance is located on another host cloud (second cluster) and the cloning happens when selected instance is disabled (or deactivated state). Once the active mode instance is turned off, the standby mode instance is turned on. Thus, a user perceives a seamless transfer of a computing instance.

Regarding Claim 10, the combination of Frolund, Chao, Maple, Holenstein and Shaul discloses all the elements with respect to claim 8. Further, they disclose:
wherein the runtime is configured to optimistically activate a component before each other cluster has responded as to whether the component is activated on another cluster; Holenstein teaches (¶1337) that the optimistic approach assumes there are no conflicts and continues processing updates for other transactions. However, all commits and responses to RTC`s after the asynchronous transaction are delayed until the asynchronous transaction is committed. Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where changes made to the database by a node will be queued on the originating node. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage. Due to duplication, there are bound to be many data collisions and the replication engine needs to have the ability to identify and resolve any such data collisions.

Regarding Claim 11, the combination of Frolund, Chao, Maple, Holenstein and Shaul discloses all the elements with respect to claim 8. Further, they disclose:
wherein the runtime prevents race conditions by communicating an activation request to each other cluster with which a requesting cluster can communicate indicating the requesting cluster’s intent to activate a component; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the cluster communicates with resource manager logs and transaction recovery logs for a comparison to see if there is a possible duplicate.

Regarding Claim 12, the combination of Frolund, Chao, Maple, Holenstein and Shaul discloses all the elements with respect to claim 8. Further, they disclose:
directing the runtime to preserve one or more operation requests until the component in the deactivated state is activated to an activated state; Shaul teaches using the run-time (¶177-¶182) to determine the run-state of the machine and to mirror the state (i.e. to preserve, ¶206-¶208) application operations of the component. The run-time captures the replication the CPU, the in-memory CPU instruction set, the memory state and register values, and mirroring these values to the clone of the machine on the cloud host (Fig. 15 and ¶207 – ¶208). This step may recur multiple times in order to synchronize the run-states and/or state variables of the machines. The last step is cutting over from the selected instance to the cloned or mirrored cloud computing instance (i.e. to activate a component from a deactivate state). This step may not occur until the run state and state variables of the computing instance are adequately mirrored by the cloud computing machine as determined by successively measuring the change in states along with the change in time between capturing a mirror. Thus, a user perceives a seamless transfer of a computing instance.

Regarding Claim 13, the combination of Frolund, Chao, Maple, Holenstein and Shaul discloses all the elements with respect to claim 8. Further, they disclose:
a tiebreaking mechanism, wherein the runtime removes any duplicate component by exchanging sets of possible duplicates to each other cluster with which the cluster can communicate; Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where unless the database is partitioned to avoid data collisions, changes made to the database by a node will be queued on the originating node. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage. There are bound to be many data collisions and the replication engine needs to have the ability to identify and resolve any such data collisions.
and using the tiebreaking mechanism to determine which duplicated component is to survive for any duplicate that existed and which duplicate or duplicates will be killed; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already existing for the transactions that are in-doubt (Fig. 4).

Regarding Claim 14, the combination of Frolund, Chao, Maple, Holenstein and Shaul discloses all the elements with respect to claim 8. Further, they disclose:
wherein the runtime is configured to change the state data to indicate sole ownership by a cluster when no clusters are partitioned from one another; Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where changes made to the database by a node will be queued on the originating node. When communication is restored (i.e. when no clusters are partitioned from one another), the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage. Holenstein teaches (¶0152) that to avoid two or more distributed groups managing the same resource and/or shared state, the transaction manager performs a reset to remove and/or dissolve on or more distributed groups such that all data collisions and duplicates are resolved (i.e. to change the state data to indicate sole ownership by a cluster when no clusters are partitioned from one another). Holenstein teaches (¶0425 – ¶0427) that after the partition, when the network is restored, the change queues are drained to update the split databases. In this case, data collisions are bound to occur and they must be identified and resolved when the network is restored and replication is resumed. A solution is to take one of the isolated groups out of service. This may be done automatically using quorum techniques developed for clusters.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0331635 to Shaul and in view of US Patent Publication No. 6,438,705 to Chao.

Regarding Claim 15, Shaul discloses implementing a seamless transfer using run-time information for the workload which may be stateless or stateful workload (¶177 and ¶208) and it further includes:
maintaining a component that was previously activated on second cluster in a deactivated state on the second cluster, wherein the second cluster differs from the first cluster; Shaul teaches (Fig. 3) a first cluster (Cloud Edge 133) and a second cluster (On-Prem Edge 125), and transferring instances from one cluster to another (¶208), and once the active mode instance is turned off, the standby mode (deactivated mode) is turned on and the user perceives a seamless transfer of a computing instance from one cluster to another cluster.
executing a runtime on a first cluster, directing the runtime on the first cluster to preserve application operations of the component on the second cluster while the component is in the deactivated state, then activating the component from the deactivated state, wherein the application operations comprise an operation or task for one of the applications; Shaul teaches cloning a selected instance or computing instance on a new cluster and then cutover control of a workload to the clone at the same time the selected instance is disabled on the previous cluster, Fig. 15:1533, ¶203. Shaul teaches using the run-time (¶177-¶182) to determine the run-state of the machine and to mirror (i.e. to preserve, ¶206-¶208) application operations of the component. The run-time captures the CPU, the in-memory CPU instruction set, the memory state and register values for stateless or stateful workload, and mirrors these values to the clone of the machine on the cloud host (Fig. 15 and ¶207 – ¶208) and then reverses the instance transfers whenever needed, ¶212. This step may recur multiple times in order to synchronize the run-states and/or state variables of the machines. The last step is cutting over from the selected instance to the cloned or mirrored cloud computing instance (i.e. to activate a component from a deactivate state). This step may not occur until the run state and state variables of the computing instance are adequately mirrored by the cloud computing machine as determined by successively measuring the change in states along with the change in time between capturing a mirror. Thus, a user perceives a seamless transfer of a computing instance.
Shaul does not explicitly disclose attempting, in an attempting cluster, to determine if the component that is in the deactivated state is already activated in any other cluster with which the attempting cluster can communicate. However, in an analogous art, Chao teaches: 
attempting, in an attempting cluster, to determine if the component that is in the deactivated state is already activated in any other cluster with which the attempting cluster can communicate; Chao teaches (¶Col. 8, Lines 6 - 27) that some cluster servers remembers the states of resources and resource groups when the cluster was operational. When a node is restarted, MSCS cluster services will bring those resources and resource groups to their previous states. When the failed node and the corresponding subcluster is restarted and re-joins the multi-cluster, there will be resource conflicts if the new node and new subcluster try to bring those resources and resource groups to an on-line state. To resolve this problem, cluster services adds a "hidden" resource into every resource group and makes this hidden resource a dependent resource for all other resources in that resource group. The hidden resource will check the state of its resource group in the multi-cluster configuration database and will fail to start if the resource group is already running on another subcluster.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine maintaining a component that was previously activated on second cluster in a deactivated state on the second cluster, wherein the second cluster differs from the first cluster, executing a runtime on a first cluster, directing the runtime on the first cluster to preserve application operations of the component on the second cluster while the component is in the deactivated state, then activating the component from the deactivated state, wherein the application operations comprise an operation or task for one of the applications, as disclosed Shaul, and attempting, in an attempting cluster, to determine if the component that is in the deactivated state is already activated in any other cluster with which the attempting cluster can communicate, as taught by Chao, for the purpose of implementing distributed data processing clustered computer system (¶Col. 1, Lines 18-20).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0331635 to Shaul, in view of US Patent Publication No. 6,438,705 to Chao and in view of US Patent Application Publication No. 2010/0191884 to Holenstein et al. (hereinafter Holenstein).

Regarding Claim 16, the combination of Shaul and Chao discloses all the elements with respect to claim 15, but the combination does not explicitly disclose determining that at least one previously partitioned cluster is no longer partitioned, and exchanging sets of possible duplicates with at least one other cluster. However, in an analogous art, Holenstein teaches: 
determining that at least one previously partitioned cluster is no longer partitioned, and exchanging sets of possible duplicates with at least one other cluster; Holenstein teaches (¶1012) split-brain mode is a synchronous replication environment, where unless the database is partitioned to avoid data collisions, changes made to the database by a node will be queued on the originating node. When communication is restored, the databases will have to be resynchronized with each other by exchanging the database changes that occurred during the network outage. There are bound to be many data collisions and the replication engine have the ability to identify and resolve any such data collisions.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the teachings of Shaul and Chao with Holenstein for the purpose of implementing an automated method of replicating a locking protocol in a database environment for performing I/O operations wherein the database environment includes a plurality of databases (¶14).

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0331635 to Shaul, in view of US Patent Publication No. 6,438,705 to Chao, in view of US Patent Application Publication No. 2010/0191884 to Holenstein and in view of US Patent Application Publication No. 2011/0145204 to Maple.

Regarding Claim 17, the combination of Shaul, Chao, Holenstein discloses all the elements with respect to claim 16, but the combination does not explicitly disclose determining that a duplicate component exists, and selecting one component to survive. However, in an analogous art, Maple teaches:
determining that a duplicate component exists, and selecting one component to survive; Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs (Fig. 1: 22, 27) and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already existing for the transactions that are in-doubt (Fig. 4).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the teachings of Shaul, Chao and Holenstein with Maple for the purpose of for the purpose of prevention of conflict and transaction recovery in a multiple transaction manager system (¶Pg. 2).

Regarding Claim 18, the combination of Shaul, Chao, Holenstein and Maple discloses all the elements with respect to claim 17. Further, Holenstein teaches:
changing the state data from indicating a possible duplicate to indicating sole ownership by a cluster when no clusters are partitioned from one another; Holenstein teaches (¶152) that to avoid two or more distributed groups managing the same resource and/or shared state, the transaction manager performs a reset to remove and/or dissolve on or more distributed groups such that all data collisions and duplicates are resolved (i.e. to change the state data to indicate sole ownership by a cluster when no clusters are partitioned from one another). Holenstein teaches (¶425 – ¶427) that after the partition, when the network is restored, the change queues are drained to update the split databases. In this case, data collisions are bound to occur and they must be identified and resolved when the network is restored and replication is resumed.
The motivation to combine the references is similar to the reasons in Claim 17.

Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0331635 to Shaul, in view of US Patent Publication No. 6,438,705 to Chao and in view of US Patent Application Publication No. 2011/0145204 to Maple.

Regarding Claim 19, the combination of Chao and Shaul discloses all the elements with respect to claim 15. Chao in view of Shaul do not explicitly disclose detecting a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, and electing only one winning component instance for activation. However, in an analogous art, Maple teaches:
detecting a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, and electing only one winning component instance for activation; Maple teaches (¶46 - ¶55) during network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate, and the duplicate key exception is used to roll back the changes if the transaction ID keys are already existing for the transactions that are in-doubt (Fig. 4).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine maintaining a component that was previously activated on second cluster in a deactivated state on the second cluster, wherein the second cluster differs from the first cluster, executing a runtime on a first cluster, directing the runtime on the first cluster to preserve application operations of the component on the second cluster while the component is in the deactivated state, then activating the component from the deactivated state, wherein the application operations comprise an operation or task for one of the applications, and attempting, in an attempting cluster, to determine if the component that is in the deactivated state is already activated in any other cluster with which the attempting cluster can communicate, as disclosed Shaul in view of Chao, and detecting a race condition in which at least two non-partitioned clusters are concurrently attempting to activate the component, and electing only one winning component instance for activation, as taught by Maple, for the purpose of implementing prevention of conflict and transaction recovery in a multiple transaction manager system (¶Pg. 2).

Regarding Claim 20, the combination of Shaul and Chao discloses all the elements with respect to claim 15. Further, they disclose:
detecting a partition, and allowing activation of another component only when the cluster attempting the activation is part of a cluster quorum; Chao discloses (¶Col. 13, Lines 19 – 45) that a resource group should be brought into an online state on a node within a partition if the following conditions are true: (1) the partition has majority quorum, i.e., more than half of all nodes defined in the cluster configuration database has joined the cluster and is in that partition, or (2) the partition has exactly half of the nodes as defined in the cluster configuration database and no other partitions of the same size exist, or (3) the partition has exactly half of the nodes as defined in the cluster configuration database while another partition contains the other half of the nodes and the node with the lowest ID value is in the former partition.
The motivation to combine the references is similar to the reasons in Claim 15.

Response to Arguments

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, filed on 06/07/2022 with respect to Claims 1-20 have been fully considered and they not are persuasive. Hence, the 35 USC § 103 rejection is maintained. 
In response to applicant’s argument (Pg. 9), “Shaul does not provide a component that was previously activated on a second cluster but currently remains in the deactivated state on a second cluster,” the Examiner notes that Shaul clearly teaches run-time captures the CPU, the in-memory CPU instruction set, the memory state and register values for stateless or stateful workload, and mirrors these values to the clone of the machine on the cloud host (Fig. 15 and ¶207 – ¶208) and then reverses the instance transfers too whenever needed, ¶212. 
In response to applicant’s argument (Pg. 11, Last Paragraph) “Shaul does not provide a prevent race conditions in which two or more clusters are currently attempting to activate a component that was previously activated on a first cluster but currently remains in a deactivated state on the first cluster upon receipt of an operation for the component, and to preserve application operations of the component while the component is in the deactivated state, where the application comprise an operation or task for one of the applications,” the Shaul references fails to show “prevent race condition …”, however the examiner notes that this limitation is taught by the combination of Shaul and Maple references. Maple teaches (¶46 - ¶55) that as a result of the network partition, there exists unpredictability of the order in which the two servers will attempt to initiate their respective actions, and effectively, a race condition is created. To resolve this problem, the resource manager logs and transaction recovery logs are compared to see if there is a possible duplicate. Shaul teaches capturing and preserving the run-state of an on-premise machine, and replicating the run state to the cloud machine through a proxy system (¶207). Shaul clearly teaches reversing instance transfers (¶212) from one cluster to another (i.e. attempt to reactivate the on-premise machine (¶208), and once the active mode for an instance is turned off on one cluster it is turned on at another cluster, and the deactivated mode is turned on one cluster it is turned off on another cluster, therefore a user perceives a seamless transfer of a computing instance from one cluster to another cluster. 
In response to applicant’s argument regarding Claim 15 (Pg. 12-13), “Frolund does not teach or suggest maintaining a component that was previously activated on a second cluster in a deactivated state on the second cluster wherein the second cluster differs from the first cluster,” the Examiner notes that the arguments are valid and the amendments are significant, therefore the examiner updates the rejection and uses the Shaul reference for this limitation instead of Frolund. The Shaul reference clearly teaches first cluster (Cloud Edge 133) different from a second cluster (On-Prem Edge 125), and transferring instances from one cluster to another (¶208), and once the active mode for an instance is turned off on one cluster it is turned on at another cluster, and the standby mode is turned on one cluster it is turned off on another cluster, and the user perceives a seamless transfer of a computing instance from one cluster to another cluster.
In response to applicant’s argument regarding (Pg. 13), “Shaul does not maintain a component that was previously activated on second cluster in a deactivated state on the second cluster, wherein the second cluster differs from the first cluster, let alone a second cluster that differs from the first cluster,” the Examiner notes that Shaul reference clearly teaches first cluster (Cloud Edge 133), which is different from a second cluster (On-Prem Edge 125). Cloud Edge 133 is referred to as cluster (¶247) and On-Prem Edge 125 is also referred to as cluster (¶234). Moreover, Shaul reference also teaches transferring instances from one cluster to another (¶208), and once the active mode for an instance is turned off on one cluster it is turned on at another cluster, and the deactivated mode is turned on one cluster it is turned off on another cluster, therefore a user perceives a seamless transfer of a computing instance from one cluster to another cluster.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451	

/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451